As Filed with the Securities and Exchange Commission on July 11, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Emmaus Holdings, Inc. (Name of Registrant As Specified in its Charter) Delaware 41-2254389 (State or Other Jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) Incorporation Classification Code Number) or Organization) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 310-214-0065 (Address and Telephone Number of Principal Executive Offices) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, DE 19808 800-222-2122 (Name, Address and Telephone Number of Agent for Service) Copies to Katherine J. Blair, Esq. Melissa A. Brown, Esq. K&L Gates LLP 10100 Santa Monica Blvd., 7th Floor Los Angeles, CA 90067 Telephone: (310) 552-5000 Facsimile: (310) 552-5001 Henry I. Rothman, Esq. Joseph Walsh, Esq. Troutman Sanders LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 Telephone: (212) 704-6000 Facsimile: (212) 704-6288 Approximate Date of Proposed Sale to the Public: From time to time after the effective date of this Registration Statement If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box.R If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company R CALCULATION OF REGISTRATION FEE Proposed Proposed Maximum Maximum Amount of Title of Each Class of Amount To Be Offering Price Aggregate Registration Securities To Be Registered Registered (1) Per Share Offering Price Fee Common Stock, $0.001 par value per share $ $ Common Stock, $0.001 par value per share $ $ $ Underwriters’ Warrants to Purchase Common Stock N/A N/A N/A Common Stock Underlying Underwriters’ Warrants, $0.001 par value per share $ $ $ Total Registration Fee $ In accordance with Rule 416(a), the Registrant is also registering hereunder an indeterminate number of additional shares of Common Stock that shall be issuable pursuant to Rule 416 to prevent dilution resulting from stock splits, stock dividends or similar transactions. The registration fee for securities to be offered by the Registrant is based on an estimate of the Proposed Maximum Aggregate Offering Price of the securities, and such estimate is solely for the purpose of calculating the registration fee pursuant to Rule 457(o). Includes shares that the Underwriters have the option to purchase from the Registrant to cover over-allotments, if any. This Registration Statement also covers the resale under a separate resale prospectus (the “Resale Prospectus”) by selling securityholders of the Registrant of up to 2,672,250 shares of Common Stock previously issued to the selling securityholders as named in the Resale Prospectus. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457. Represents the maximum number of warrants, each of which will be exercisable at a percentage of the per share offering price, to purchase the Registrant’s common stock to be issued to the Underwriters in connection with the public offering. In accordance with Rule 457(g) under the Securities Act, because the shares of the Registrant’s common stock underlying the Underwriters’ warrants are registered hereby, no separate registration fee is required with respect to the warrants registered hereby. Represents the maximum number of shares of the Registrant’s common stock issuable upon exercise of the Underwriters’ warrants. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(g) under the Securities Act, based on an estimated per share maximum exercise price. Paid herewith. The Registrant amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall hereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. EXPLANATORY NOTE This Registration Statement contains two prospectuses, as set forth below. ● Public Offering Prospectus.A prospectus to be used for the public offering by the Registrant (the “Public Offering Prospectus”) of up to [] shares of the Registrant’s common stock (in addition to [] shares that may be sold upon exercise of the Underwriters’ over-allotment option, if any) through the Underwriters named on the cover page of the Public Offering Prospectus.We are also registering the warrants and shares of common stock underlying the warrants to be received by the Underwriters in this offering. ● Resale Prospectus.A prospectus to be used for the resale by selling securityholders of up to 2,672,250 shares of the Registrant’s common stock (the “Resale Prospectus”). The Resale Prospectus is substantively identical to the Public Offering Prospectus, except for the following principal points: ● they contain different outside front covers; ● they contain different Offering sections in the Prospectus Summary section beginning on page 3; ● they contain different Use of Proceeds sections on page 26; ● the Capitalization and Dilution sections on pages 28 and 29, respectively, of the Public Offering Prospectus are deleted from the Resale Prospectus; ● a Selling Stockholder section is included in the Resale Prospectus beginning on page 77A; ● references in the Public Offering Prospectus to the Resale Prospectus will be deleted from the Resale Prospectus; ● the Underwriting section from the Public Offering Prospectus on page 77 is deleted from the Resale Prospectus and a Plan of Distribution is inserted in its place; ● the Legal Matters section in the Resale Prospectus on page 81 deletes the reference to counsel for the Underwriters; and ● the outside back cover of the Public Offering Prospectus is deleted from the Resale Prospectus. The Registrant has included in this Registration Statement, after the financial statements, a set of alternate pages to reflect the foregoing differences of the Resale Prospectus as compared to the Public Offering Prospectus. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission becomes effective. This prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject To Completion July 11, 2011 Shares Emmaus Holdings, Inc. Common Stock This is a public offering of our common stock.We are a reporting company under Section 13 of the Securities Exchange Act of 1934, as amended. Our shares of common stock are not currently listed or quoted for trading on any national securities exchange or national quotation system.We intend to apply to have our shares of common stock listed on the Nasdaq Global Market under the symbol “[]”.No assurance can be given that such listing will be approved. The offering price to the public will be determined by negotiation between us and the underwriters. Investing in our common stock involves a high degree of risk.Before buying any shares, you should carefully read the discussion of material risks of investing in our common stock in “Risk Factors” beginning on page9 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of anyone’s investment in these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Per Share Total Public offering price $[] $[] Underwriting discounts and commissions $[] $[] Proceeds, before expenses, to Emmaus Holdings, Inc. $[] $[] The Underwriters have a 45-day option to purchase up to [] additional shares of common stock at the public offering price solely to cover over-allotments, if any, if the Underwriters sell more than [] shares of common stock in this offering (the “Over-allotment Shares”).If the Underwriters exercise this option in full, the total underwriting discountsand commissions will be $[], and total proceeds, before expenses, will be $[]. The Underwriters will also receive warrants to purchase a number of shares equal to 2% of the shares of our common stock sold in connection with this offering, or [] shares, exercisable at a per share price equal to the public offering price of this offering. The Underwriters are offering the common stock as set forth under “Underwriting.”Delivery of the shares will be made on or about [], 2011. SUNRISE SECURITIES CORP. The date of this Prospectus is , 2011 [INSIDE FRONT COVER] TABLE OF CONTENTS PROSPECTUS SUMMARY 3 SUMMARY FINANCIAL DATA 8 RISK FACTORS 9 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 24 USE OF PROCEEDS 26 DIVIDEND POLICY 26 CAPITALIZATION 28 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 DILUTION 29 MANAGEMENT’S DISCUSSION AND ANALYSIS OFFINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 DESCRIPTION OF BUSINESS 40 MANAGEMENT 55 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 66 BENEFICIAL OWNERSHIP OF CERTAIN BENEFICIAL OWNERS, AND MANAGEMENT 68 DESCRIPTION OF SECURITIES 70 SHARES ELIGIBLE FOR FUTURE SALE 75 UNDERWRITING 77 LEGAL MATTERS 81 EXPERTS 81 ADDITIONAL INFORMATION 81 INDEX TO FINANCIAL STATEMENTS F-1 PART II INFORMATION NOT REQUIRED IN THE PROSPECTUS II-1 SIGNATURES II-8 Please read this prospectus carefully. It describes our business, our financial condition and results of operations. We have prepared this prospectus so that you will have the information necessary to make an informed investment decision. You should rely only on information contained in this prospectus.We have not, and the Underwriters have not, authorized any other person to provide you with different information.This prospectus is not an offer to sell, nor is it seeking an offer to buy, these securities in any state where the offer or sale is not permitted.The information in this prospectus is complete and accurate as of the date on the front cover, but the information may have changed since that date. PROSPECTUS SUMMARY This summary highlights information contained throughout this prospectus and is qualified in its entirety by reference to the more detailed information and financial statements included elsewhere herein. Because this is only a summary, it does not contain all of the information that may be important to you. You should carefully read the more detailed information contained in this prospectus, including our financial statements and related notes. Our business involves significant risks. You should carefully consider the information under the heading “Risk Factors” beginning on page 9. As used in this prospectus, unless otherwise indicated, the terms “we,” “our,” “us,” “Company” and “Emmaus” refer to Emmaus Holdings, Inc., a Delaware corporation, formerly known as AFH Acquisition IV, Inc., and its wholly-owned subsidiary, Emmaus Medical, Inc., a Delaware corporation (“Emmaus Medical”), and its wholly-owned subsidiaries, Newfield Nutrition Corporation, a Delaware corporation, and Emmaus Medical Japan, Inc., a Japanese corporation. Company Overview We are engaged in the discovery, development and commercialization of innovative and cost-effective treatments and therapies for rare diseases, areas that we believe have traditionally been underserved by large pharmaceutical companies. We believe that there are attractive niche markets and financial opportunities for companies such as ours that specialize in treatments for rare diseases.Over time, we plan to expand our business to include developing and marketing products to treat more common diseases.The primary focus of our business is the late-stage development of the amino acid L-glutamine as a prescription drug for the treatment of sickle cell disease (“SCD”).To a lesser extent, we are also engaged in the marketing and sale of NutreStore® [L-glutamine powder for oral solution] and promotion of Zorbtive® [somatropin (rDNA origin) for injection] as a treatment for short bowel syndrome (“SBS”) and the sale of L-glutamine as a nutritional supplement under the brand name AminoPure®.Since inception, we have generated minimal revenues from the sale of NutreStore® and AminoPure® and no revenues from the promotion of Zorbtive®. Our goal is to be a specialty pharmaceutical company focused on the development and commercialization of proprietary branded products and product candidates to treat rare diseases.We intend to achieve this goal by: ● Maximizing the value of our L-glutamine treatment for SCD.We are currently in phase III clinical trials of our L-glutamine treatment for SCD.We believe our treatment could have advantages over traditional treatments for SCD, including cost savings.We intend to undertake activities to prepare for the commercialization of this treatment.When and if this treatment is approved by the FDA, we intend to commercialize our L-glutamine SCD treatment. ● Expanding our collaborative research arrangement with CellSeed.In April 2011, we entered into a Joint Research and Development Agreement (the “Research Agreement”) and an Individual Agreement (the “Individual Agreement”) with CellSeed, Inc. (“CellSeed”). Pursuant to the Research Agreement, the parties formed a relationship regarding the future research and development of cell sheet engineering regenerative medicine products and the future commercialization of such products. Pursuant to the Individual Agreement, CellSeed granted us the exclusive right to manufacture, sell, market and distribute Cultured Autologous Oral Mucosal Epithelial Cell-Sheets (“CAOMECS”) for the cornea in the United States.We intend to work on commercializing the CAOMECS for the cornea and to expand our relationship with CellSeed to develop cell sheets for other types of cells in the future. ● Establishing strategic collaborations.We intend to seek opportunities to enter into strategic collaborations with leading pharmaceutical and biotechnology companies to commercialize our product candidates to drive growth and profitability. We believe that leveraging the capabilities of third parties will allow us to add efficiency to our operations and expand our commercial reach. ● Pursuing acquisitions to broaden our drug candidates and product offerings.We will consider strategic acquisitions that will provide us with a broader range of drug candidates and product offerings.When evaluating potential acquisition targets, we will consider factors such as market position, growth potential and earnings prospects and strength and experience of management. Risk Factors Investing in our securities involves a high degree of risk. As an investor you should be able to bear a complete loss of your investment. You should carefully consider the information set forth in the section entitled “Risk Factors” immediately following this prospectus summary. 3 Corporate Information We were incorporated in the state of Delaware on September 24, 2007.We were originally organized as a “blank check” shell company to investigate and acquire a target company or business seeking the perceived advantages of being a publicly held corporation.On May 3, 2011, we (i)closed a reverse merger transaction, described below, pursuant to which we became the 100% parent of Emmaus Medical, (ii) assumed the operations of Emmaus Medical and its subsidiaries, and (iii) changed our name from “AFH Acquisition IV, Inc.” to “Emmaus Holdings, Inc.” Emmaus Medical, LLC was organized on December 20, 2000.In October 2003, Emmaus Medical, LLC conducted a reorganization and merged with Emmaus Medical, which was originally incorporated on September 12, 2003.Through this merger with Emmaus Medical, LLC into Emmaus Medical, Emmaus Medical acquired the exclusive patent rights for a treatment for SCD. The corporate structure of the Company is illustrated as follows: Our principal executive offices and corporate offices are located at 20725 S. Western Avenue, Ste. 136, Torrance, CA90501-1884.Our telephone number is 310-214-0065. We are a reporting company under Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).Our shares of common stock are not currently listed or quoted for trading on any national securities exchange or national quotation system. We intend to apply to have our shares of common stock listed on the Nasdaq Global Market under the symbol “[]”. Recent Events Merger Pursuant to an Agreement and Plan of Merger, dated April 21, 2011 (the “Merger Agreement”), by and among the Company, AFH Merger Sub, Inc., a wholly-owned subsidiary of the Company (“AFH Merger Sub”), AFH Holding and Advisory, LLC (“AFH Advisory”), and Emmaus Medical, Emmaus Medical merged with and into AFH Merger Sub with Emmaus Medical continuing as the surviving entity (the “Merger”).Upon the closing of the Merger, the Company changed its name from “AFH Acquisition IV, Inc.” to “Emmaus Holdings, Inc.” Upon consummation of the Merger on May 3, 2011, (i) each outstanding share of Emmaus Medical common stock was exchanged for 29.48548924976 shares of our common stock, (ii) each outstanding Emmaus Medical option and warrant, which was exercisable for one share of Emmaus Medical common stock, was exchanged for an option or warrant, as applicable, exercisable for 29.48548924976 shares of our common stock; and (iii) each outstanding convertible note of Emmaus Medical, which was convertible for one share of Emmaus Medical common stock, was exchanged for a convertible note exercisable for 29.48548924976 shares of our common stock. As a result of the Merger, holders of Emmaus Medical common stock, options, warrants and convertible notes received 20,628,305 shares of our common stock (excluding 47,178 shares held by stockholders who exercised dissenters’ rights in connection with the Merger), options and warrants to purchase an aggregate of 326,508 shares of our common stock, and convertible notes to purchase an aggregate of 271,305 shares of our common stock.Securityholders of Emmaus Medical held 85% of our issued and outstanding common stock on a fully diluted basis upon the closing of the Merger.Immediately after the closing of the Merger, we had 24,378,305 (excluding 47,178 shares held by stockholders who exercised dissenters’ rights) shares of common stock, no shares of preferred stock, options to purchase 23,590 shares of common stock, warrants to purchase 302,918 shares of common stock and convertible notes exercisable for 271,305 shares of common stock issued and outstanding. 4 The Merger resulted in a change in control of our company from AFH Advisory, which is owned by Mr. Amir F. Heshmatpour, to the former securityholders of Emmaus Medical.In connection with the change in control, we appointed new persons to our Board of Directors and elected new officers of the Company. Mr. Heshmatpour, an officer and director of the Company prior to the consummation of the Merger, resigned from all of his officer positions with the Company at the time the transaction was consummated, but continues as a member of our Board of Directors. The appointments of the new officers and directors, as set forth below, were made on the closing of the Merger, except for Alfred E. Osborne, Jr., who was appointed to the board of directors on June 21, 2011. Name Position Yutaka Niihara, M.D., MPH President, Chief Executive Officer and Director Willis C. Lee Chief Operating Officer and Director Lan T. Tran Chief Administrative Officer and Corporate Secretary Yasushi Nagasaki Chief Financial Officer Henry A. McKinnell, Jr., Ph.D., Chairman of the Board Amir Heshmatpour Director Douglas W. Wilmore, M.D. Director Alfred E. Osborne, Jr., Ph.D. Director Prior to the closing of the Merger, AFH Advisory canceled an aggregate of 1,827,750 shares of AFH IV common stock pursuant to a Share Cancellation Agreement executed in connection with the Merger Agreement.AFH Advisory did not receive any consideration for the cancellation of the shares.The cancellation of the shares was accounted for as a contribution to capital.The number of shares cancelled was determined based on negotiations with AFH Advisory, the majority stockholder of AFH IV, and Emmaus Medical.Emmaus Medical and AFH Advisory negotiated an estimated value of Emmaus Medical and its subsidiaries, an estimated value of the shell company, and the mutually desired capitalization of the company resulting from the Merger.With respect to the determination of the amount of shares cancelled, the value of the shell company was derived primarily from its utility as a public company platform, including its good corporate standing and its timely public reporting status.We did not consider registering our own securities directly as a viable option for accessing the public markets.The services provided by AFH Advisory were not a consideration in determining this aspect of the transaction.Under these circumstances and based on these factors, Emmaus Medical and AFH Advisory agreed upon the number of shares to be cancelled. Emmaus Medical agreed to reimburse AFH Advisory an aggregate of $900,000 (the “Total Shell Price”), consisting of $500,000 (the “Shell Cost”) for the identification of AFH IV and providing consulting services related to coordinating the Merger and managing the interrelationship of legal and accountingactivities (the “Services”) and $400,000 for expenses incurred in connection with providing the Services, including, but not limited to, conducting a financial analysis of Emmaus Medical and conducting due diligence on Emmaus Medical and its subsidiaries.In addition, we agreed to pay all costs and expenses in connection with the Merger, including reasonable expenses of AFH Advisory and AFH IV, as well as all expenses of any future public offering of our securities we conduct, up to a maximum of $880,000 (the “Transaction Costs”).AFH Advisory agreed to advance all Transaction Costs on our behalf. AFH Advisory is entitled, in its sole discretion, to either be reimbursed the Total Shell Price from the proceeds of this offering or convert such amount (or any portion thereof) into our common stock at a conversion price equal to 75% of the per share public offering price in such offering (the “Conversion Price”). AFH Advisory is entitled, in its sole discretion, to be reimbursed all advanced Transaction Costs from the proceeds of the Company’s next public offering of common stock, upon the consummation of any other financing conducted by the Company or to convert such amount (or any portion thereof) into shares of our common stock at the Conversion Price.Additionally, we have agreed to issue warrants to purchase shares of our common stock to AFH Advisory upon the closing of our next public offering.Such warrants will have a term of 5 years from the date of issuance and will have an exercise price equal to the Conversion Price.The number of shares underlying the warrants will be calculated by dividing the aggregate of Total Shell Price plus the amount of Transaction Costs actually advanced by the Conversion Price. If this public offering is not consummated or we do not raise minimum gross proceeds of $5 million in this offering, then we must reimburse AFH Advisory an amount equal to 50% of the Shell Cost, or $250,000, and 50% of the Transaction Costs advanced by AFH Advisory on our behalf, or up to $440,000 based on the maximum amount of Transaction Costs which we have agreed to reimburse AFH Advisory.AFH Advisory, in its discretion, has the option to be reimbursed by us in cash or to convert such amounts (or any portion thereof) into our common stock at a conversion price equal to 75% of the per share price of the shares of common stock sold in our most recently completed private offering of common stock (the “Private Conversion Price”). 5 The Company granted AFH Advisory exclusive rights to act as its advisor in connection with all financings and mergers and acquisitions until November 10, 2012 and the right to appoint two board members to the Company’s board of directors upon the closing of the Merger. The transactions contemplated by the Merger Agreement, as amended, were intended to be a “tax-free” contribution and/or reorganization pursuant to the provisions of Sections 351 and/or 368(a) of the Internal Revenue Code of 1986, as amended. Private Placement On April 19, 2011,we sold an aggregate of 577,750 shares of our common stock at a per share purchase price of $2.00 per share for gross proceeds of approximately $1.2 million (the “Private Placement”).The shares of our common stock sold in the Private Placement were not registered under the Securities Act of 1933, as amended (the “Securities Act”). These securities qualified for exemption under Rule 506 promulgated under Section 4(2) of the Securities Act since the issuance of securities by the Company did not involve a “public offering.”The issuance was not a public offering based upon the following factors: (i) a limited number of securities were issued to a limited number of offerees; (ii) there was no public solicitation; (iii) each offeree was an “accredited investor;” and (iv) the investment intent of the offerees. Research Arrangements with CellSeed, Inc. On April 8, 2011, Emmaus Medical entered into a Joint Research and Development Agreement (the “Research Agreement”) and an Individual Agreement (the “Individual Agreement”) with CellSeed, Inc. (“CellSeed”). Pursuant to the Research Agreement, the parties formed a relationship regarding the future research and development of cell sheet engineering regenerative medicine products (the “Products”), and the future commercialization of such Products. Pursuant to the Individual Agreement, CellSeed granted us an exclusive right to manufacture, sell, market and distribute Cultured Autologous Oral Mucosal Epithelial Cell-Sheets (“CAOMECS”) for the cornea in the United States. CellSeed will disclose its accumulated information package to us for the joint development of CAOMECS. Under the Research Agreement, we agreed to pay CellSeed $8,500,000 within 30 days of the completion of all of the following: (i) the execution of the Research Agreement; (ii) the execution of the Individual Agreement; and (iii) CellSeed’s delivery of the accumulated information package to us. Under the Individual Agreement, we agreed to pay CellSeed $1,500,000 within 30 days of CellSeed’s delivery of the accumulated information package to us and a royalty to be agreed upon by the parties. For additional information on the Research Agreement and the Individual Agreement see “Description of Business – Intellectual Property” on page 50 of this prospectus. 6 The Offering Common stock we are offering [] shares (1) Common stock included in Underwriters’ option to purchase shares from us to cover over-allotments, if any []shares Common stock outstanding after the offering []shares (2) Offering price $[]per share (estimate) Use of proceeds We intend to use the proceeds of this offering for [].See “Use of Proceeds” on page26 for more information on the use of proceeds. Risk factors Investing in these securities involves a high degree of risk. As an investor you should be able to bear a complete loss of your investment. You should carefully consider the information set forth in the “Risk Factors” section beginning on page 9. Proposed symbol We intend to apply to have our shares of common stock listed on the NASDAQ Global Market under the symbol “[]” on or promptly after the date of this prospectus. Concurrent resale registration Upon the effectiveness of the Registration Statement of which this prospectus forms a part, 2,672,250 shares of our common stock will be registered for resale by the holders of such shares.None of these securities are being offered by us and we will not receive any proceeds from the sale of these shares. For additional information, see above under “Prospectus Summary—Recent Events.” Excludes (i) up to [] shares of common stock underlying warrants to be received by the Underwriters in this offering, and (ii) 2,672,250 shares of our common stock held by the selling securityholders that are concurrently being registered with this offering for resale by such selling securityholders under a separate prospectus, and (iii) the [] shares of our common stock that we may issue upon the Underwriters’ over-allotment option exercise. Based on 24,381,667 shares of common stock issued and outstanding as of the date of this prospectus and (ii) [] shares of common stock issued in the public offering.Excludes (i) Underwriters’ warrants to purchase a number of shares equal to 2% of the shares of common stock sold in this offering excluding the shares sold in the over-allotment option; (ii) 298,494 shares of common stock underlying warrants that are exercisable at $3.05; (iii) 23,590 shares of common stock underlying options that are exercisable at $3.05 per share; (iv) 271,305 shares of common stock underlying convertible notes convertible at $3.05 per share; and (v) 100,000 shares of common stock underlying convertible notes convertible at $3.60 per share.Also excludes [] shares of our common stock that we may issue upon the Underwriters’ over-allotment option exercise. 7 SUMMARY FINANCIAL DATA The following summary financial information contains (i) consolidated statement of operations data for the three months ended March 31, 2011 and 2010 and the years ended December 31, 2010 and 2009 and since inception through March 31, 2011 and (ii) the consolidated balance sheet data as of March 31, 2011 and December 31, 2010 and 2009.The consolidated statement of operations data and balance sheet data as of and for the years ended December 31, 2010 and 2009 were derived from the audited consolidated financial statements included elsewhere in this prospectus. Such financial data should be read in conjunction with the consolidated financial statements and the notes to the consolidated financial statements starting on page F-1 and with “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Three Months Ended March 31, Year Ended December 31, From December 20, 2000 (date of inception) to March 31, (unaudited) (unaudited) (unaudited) (in thousands, except share and per share amounts) Revenues $
